DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 5/26/2021, and 2/3/2022 and have been reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear which of the claims in the claim set are directed to an airplane with a rigidly mounted ducted rotor that has a movable outlet to angle the flow as shown in figures 1-9B, and which of the claims, if any, are director towards a tiltrotor aircraft where the entire ducted rotor is tilted to angle the flow, as the examiner believes is shown in figure 10.  The confusion arises from the use of the phrase “rotatable fan” as it is not clear if this is saying that the whole assembly is rotating in a tilting motion, or if it is saying that the fan rotates around its central axis to generate thrust.  This issue is most prominent in claim 9, and as such is rejected under both possible interpretations of the language.
Claim 13 recites the limitation "said ducted fan movable housing" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 states “controlling two rotatable fans of said second part disposed at corresponding positions on two sides of said main body to rotate in a clockwise direction and an anti-clockwise direction respectively, causing said aircraft to stop suddenly from a flying state.”, it is not clear to the examiner how having the fans rotate in opposite directions would cause the aircraft to stop suddenly from a flying state.  It is very common for aircraft to have fans on opposite sides of the aircraft rotate in opposite directions because it allows the fans to cancel out the generated torques by the fans, this is discussed in column 4, lines 52-57 of Koelzer (US #10,421,540) which teaches that the rotors on opposite sides of the aircraft are rotated in opposite directions for all flight modes including forward flight.  The examiner believes that additional steps are required for this claim to function as currently stated.  Additionally, it is not clear what the time frame for the aircraft stopping has to be for the stop to be considered a sudden stop.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kappus (US #3,618,875).
Regarding claim 1, Kappus teaches an aircraft, comprising: a main body (10) for carrying at least one object or passenger (10 as seen in figure 1, and Column 5, lines 43-46); and multiple rotatable fan devices (22, and 46, and Column 4, lines 31-39), disposed at two sides of said main body (22 as seen in figure 2); wherein an angle of rotation of one of said multiple rotatable fan devices can be changed (Column 4, lines 31-39), such that said aircraft flies along a direction at an angle, said angle being between 0 degrees and 30 degrees (Column 4, lines 31-39, this teaches that the louvers are used to direct the air from the lift fans to provide forward flight when it is at a desired height which is flight at 0 degrees).
Regarding claim 2, Kappus teaches the aircraft according to claim 1, wherein said multiple rotatable fan devices comprises at least four groups symmetrically disposed at two sides of said main body (22 as seen in figure 2).
Regarding claim 3, Kappus teaches the aircraft according to claim 1, wherein an angle of rotation of said multiple rotatable fan devices can be changed, such that said carrier aircraft can perform lateral flight  (Column 4, lines 31-39, this teaches that the louvers are used to direct the air from the lift fans to provide forward flight when it is at a desired height which is flight at 0 degrees).
Regarding claim 4, Kappus teaches the aircraft according to claim 1, further comprising: two front wings (12a, and 12b) symmetrically disposed at two sides of a front part of said main body (10, 12a, and 12b as seen in figure 2), wherein a front fan group of said multiple rotatable fan devices is disposed on said two front wings respectively (12a, 12b, and 22 as seen in figure 2); two rear flight wings (14a, and 14b) symmetrically disposed at two sides of a rear part of said main body (10, 14a, and 14b as seen in figure 2), wherein a rear fan group of said multiple rotatable fan devices is disposed on said two rear wings respectively (14a, 14b, and 22 as seen in figure 2); and a tail wing (16) disposed at a tail part of said main body (10, 16 as seen in figure 1).
Regarding claim 5, Kappus teaches the aircraft according to claim 4, wherein said front fan group comprises four rotatable fan groups with two disposed on each of two said two front wings (12a, 12b, and 22 as seen in figure 2), and said rear fan group comprises four rotatable fan groups with two disposed on each said two rear wings (14a, 14b, and 22 as seen in figure 2).
Regarding claim 6, Kappus teaches the aircraft according to claim 5, wherein a first average distance  between said front fan group and said main body is smaller than a second average distance(10, 12a, 12b, 14a, 14b, and 22 as seen in figure 2).
Regarding claim 7, Kappus teaches the aircraft according to claim 5, wherein a third average distance between said front fan group and a bottom surface of said main body is smaller than a fourth average distance between said rear fan group and said bottom surface of said main body (10, 12, and 14 as seen in figure 1).
Regarding claim 9, Kappus teaches the aircraft according to claim 1, wherein one of said multiple rotatable fan devices comprises a rotatable ducted fan (42 as seen in figure 6, and Column 3, lines 43-54, this teaches that the fan device has a fan that can rotate and is located within a duct).
Regarding claim 10, Kappus teaches the aircraft according to claim 9, wherein one of said multiple rotatable fan devices further comprises a frame (54, and 56 as seen in figure 7), wherein said rotatable ducted fan is disposed at a central region of said frame (42, 54, and 56 as seen in figure 7).
Regarding claim 14, Kappus teaches a method of driving an aircraft, said aircraft comprising a main body (10) for carrying at least one object or passenger (10 as seen in figure 1, and Column 5, lines 43-46), and multiple rotatable fan devices (22, and 46, and Column 4, lines 31-39) disposed on said main body (22 as seen in figure 2), said method comprising: driving a first part of said multiple rotatable fan devices, causing said first part to exhaust to a ground direction (46 as seen in figure 7, and Column 4, lines 21-39, this teach that the louvers are pivoted to directed rearwards to have the vertical fans provide forward thrust while still providing a downward component given the placement of the louver directly beneath the fan which results in the open louvers always generating a downward component); driving a second part of said multiple rotatable fan devices, causing said second part to exhaust to a first direction (Column 4, lines 21-39, this teach that the louvers are pivoted to directed rearwards to have the vertical fans provide forward thrust while still providing a downward component given the placement of the louver directly beneath the fan which results in the open louvers always generating a downward component); and driving carrier aircraft to perform lateral flight towards a second direction (Column 4, lines 21-39, this teaches that the louvers are used to direct the air from the lift fans to provide forward flight when it is at a desired height which is flight at 0 degrees).
Regarding claim 15, Kappus teaches the method according to claim 14, wherein said an angle between said first direction and said second direction is greater than 150 degrees (Column 4, lines 21-39, the air is directed rearwards as the aircraft is flying forwards which results in an offset of 180 degrees).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kappus (US #3,618,875) in view of Tao (PGPub #2021/0261245).
Regarding claim 8, Kappus teaches the aircraft according to claim 4, but does not teach that said tail wings comprises two tail fins disposed at two sides of said tail part of said main body respectively.  However, Tao does teach that said tail wings comprises two tail fins disposed at two sides of said tail part of said main body respectively (120 and 150 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a pair of tail wings on opposite sides of the body because Kappus and Tao are both rotor aircraft with rotors on both a front and aft wing.  The motivation for having a pair of tail wings on opposite sides of the body is that it helps to increase the tail wing area and allow for two rudders to be used which helps to improve stability.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus (US #3,618,875) in view of Spears (US #3,263,420).
Regarding claim 11, Kappus teaches the aircraft according to claim 9, wherein said rotatable ducted fan comprises: a ducted fan (22 as seen in figure 2, and 42, 54, and 56 as seen in figure 7); a first angle adjustment device (46) for controlling said ducted fan to change an angle along a first plane (Column 4, lines 31-39); but does not teach a second angle adjustment device for controlling said ducted fan to change an angle along a second plane; wherein said first plane is orthogonal to said second plane.
However, Spears does teach a second angle adjustment device (18) for controlling said ducted fan to change an angle along a second plane (18 as seen in figures 1, and 2, and Column 3, lines 5-12, and Column 4, lines 28-30); wherein said first plane is orthogonal to said second plane (18 as seen in figures 1, and 2, and Column 3, lines 5-12, and Column 4, lines 28-30).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a second angle adjustment device that is orthogonal to the first device because Kappus and Spears are both VTOL aircraft with tiltable jet nozzles.  The motivation for having a second angle adjustment device that is orthogonal to the first device is that it allows the exhaust to be vectored in multiple direction which provides additional control to the aircraft.
Regarding claim 12, Kappus as modified by Spears teaches the aircraft according to claim 11, wherein said rotatable ducted fan further comprises: a ducted fan fixed housing for accommodating and fixing said ducted fan 22 as seen in figure 2, and 42, 54, and 56 as seen in figure 7 of Kappus); but does not teach a ducted fan movable housing for accommodating said ducted fan; wherein said first angle adjustment device and said second angle adjustment devices are coupled to said ducted fan fixed housing and said ducted fan movable housing.
However, Spears does teach a ducted fan movable housing (17) for accommodating said ducted fan (17 as seen in figure 1); wherein said first angle adjustment device and said second angle adjustment devices are coupled to said ducted fan fixed housing and said ducted fan movable housing (10, 17, and 18 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the adjustment devices connected to the fixed position of the housing and a movable portion of the housing because Kappus and Spears are both VTOL aircraft with tiltable jet nozzles.  The motivation for having the adjustment devices connected to the fixed position of the housing and a movable portion of the housing is that it allows the entire nozzle of the ducted fan to be rotated which helps to improve the effectiveness of the vectoring.
Regarding claim 13, Kappus as modified by Spears teaches the aircraft according to claim 11, but Kappus does not teach that at least one of said first angle adjustment device and said second angle adjustment device is a lever structure for adjusting an angle of rotation of said ducted fan movable housing.  However, Spears does teach that at least one of said first angle adjustment device and said second angle adjustment device is a lever structure for adjusting an angle of rotation of said ducted fan movable housing (17, 18, and 22 as seen in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a lever structure to help the adjustment devices angle the movable housing because Kappus and Spears are both VTOL aircraft with tiltable jet nozzles.  The motivation for having a lever structure to help the adjustment devices angle the movable housing is that it provides additional leverage to help the adjustment devices move the movable housing.
Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus (US #3,618,875) in view of McLaren et al. (PGPub #2019/0127061).
Regarding claim 9, Kappus teaches the aircraft according to claim 1, but does not teach that one of said multiple rotatable fan devices comprises a rotatable ducted fan.
However, McLaren does teach that one of said multiple rotatable fan devices comprises a rotatable ducted fan (106 as seen in figure 1, 510 as seen in figure 5, and 900-910 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotors angularly tilted because Kappus and McLaren are both VTOL aircraft.  The motivation for having the rotors angularly tilted is that it allows the rotors to provide both horizontal and vertical thrust.
Regarding claim 10, Kappus, as modified by McLaren teaches the aircraft according to claim 9, wherein one of said multiple rotatable fan devices further comprises a frame (54, and 56 as seen in figure 7 of Kappus), wherein said rotatable ducted fan is disposed at a central region of said frame (42, 54, and 56 as seen in figure 7 of Kappus).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus (US #3,618,875) as modified by McLaren et al. (PGPub #2019/0127061) as applied to claim 9 above, and further in view of Spears (US #3,263,420).
Regarding claim 11, Kappus, as modified by McLaren teaches the aircraft according to claim 9, wherein said rotatable ducted fan comprises: a ducted fan (22 as seen in figure 2, and 42, 54, and 56 as seen in figure 7); a first angle adjustment device (46) for controlling said ducted fan to change an angle along a first plane (Column 4, lines 31-39); but does not teach a second angle adjustment device for controlling said ducted fan to change an angle along a second plane; wherein said first plane is orthogonal to said second plane.
However, Spears does teach a second angle adjustment device (18) for controlling said ducted fan to change an angle along a second plane (18 as seen in figures 1, and 2, and Column 3, lines 5-12, and Column 4, lines 28-30); wherein said first plane is orthogonal to said second plane (18 as seen in figures 1, and 2, and Column 3, lines 5-12, and Column 4, lines 28-30).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a second angle adjustment device that is orthogonal to the first device because Kappus and Spears are both VTOL aircraft with tiltable jet nozzles.  The motivation for having a second angle adjustment device that is orthogonal to the first device is that it allows the exhaust to be vectored in multiple direction which provides additional control to the aircraft.
Regarding claim 12, Kappus as modified by McLaren, and Spears teaches the aircraft according to claim 11, wherein said rotatable ducted fan further comprises: a ducted fan fixed housing for accommodating and fixing said ducted fan 22 as seen in figure 2, and 42, 54, and 56 as seen in figure 7 of Kappus); but does not teach a ducted fan movable housing for accommodating said ducted fan; wherein said first angle adjustment device and said second angle adjustment devices are coupled to said ducted fan fixed housing and said ducted fan movable housing.
However, Spears does teach a ducted fan movable housing (17) for accommodating said ducted fan (17 as seen in figure 1); wherein said first angle adjustment device and said second angle adjustment devices are coupled to said ducted fan fixed housing and said ducted fan movable housing (10, 17, and 18 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the adjustment devices connected to the fixed position of the housing and a movable portion of the housing because Kappus and Spears are both VTOL aircraft with tiltable jet nozzles.  The motivation for having the adjustment devices connected to the fixed position of the housing and a movable portion of the housing is that it allows the entire nozzle of the ducted fan to be rotated which helps to improve the effectiveness of the vectoring.
Regarding claim 13, Kappus as modified by McLaren, and Spears teaches the aircraft according to claim 11, but Kappus does not teach that at least one of said first angle adjustment device and said second angle adjustment device is a lever structure for adjusting an angle of rotation of said ducted fan movable housing.  However, Spears does teach that at least one of said first angle adjustment device and said second angle adjustment device is a lever structure for adjusting an angle of rotation of said ducted fan movable housing (17, 18, and 22 as seen in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a lever structure to help the adjustment devices angle the movable housing because Kappus and Spears are both VTOL aircraft with tiltable jet nozzles.  The motivation for having a lever structure to help the adjustment devices angle the movable housing is that it provides additional leverage to help the adjustment devices move the movable housing.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kappus (US #3,618,875) in view of Smith (US #7,874,513).
Regarding claim 16, Kappus teaches the method according to claim 14, but does not teach controlling two rotatable fans of said second part disposed at corresponding positions on two sides of said main body to rotate in a clockwise direction and an anti-clockwise direction respectively, causing said aircraft to stop suddenly from a flying state.  However, Smith does teach controlling two rotatable fans of said second part disposed at corresponding positions on two sides of said main body to rotate in a clockwise direction and an anti-clockwise direction respectively (706L, and 706R as seen in figure 1, and Column 3, lines 8-16, this teaches that there are sets of counter rotating rotors on each side of the aircraft and the front rotor of the left rear system rotates in the opposite direction of the rear rotor of the right rear system), causing said aircraft to stop suddenly from a flying state (Column 11, lines 31-36).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have counter rotating rotors that can be used to stop the aircraft because Kappus and Smith are both VTOL aircraft.  The motivation for having counter rotating rotors that can be used to stop the aircraft is that it can help stabilize the aircraft and prevent collisions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647